Case 1:19-cv-06791-RPK-ST Document 33 Filed 02/05/21 Page 1 of 1 PageID #: 142


                                            CIVIL MINUTE ENTRY


BEFORE:                              Magistrate Judge Steven L. Tiscione


DATE:                                January 22, 2021


TIME:                                3:00 P.M.


DOCKET NUMBER(S):                    CV-19-6791 (RPK)


NAME OF CASE(S):                     STAR AUTO SALES OF QUEENS LLC V. ISKANDER ET AL



FOR PLAINTIFF(S):                    Felsen



FOR DEFENDANT(S):                    Alexander, pro se



NEXT CONFERENCE(S):                  APRIL 1, 2021 AT 3:00 P.M., BY PHONE



FTR/COURT REPORTER:                  3:00 - 3:15 AT&T

RULINGS FROM TELEPHONE CONFERENCE:

Parties are nearly finished with paper discovery and have started to schedule party depositions and third party depositions
for March. The Court will have a further telephone conference on April 1, 2021 at 3:00 p.m.

The parties shall connect to the conference through dial-in number 888-557-8511 with access code 3152145.

THE PARTIES ARE REMINDED that audio or video recording of proceedings by any party other than the Court,
is strictly prohibited by Local Civil Rule 1.8. Violation of this rule may result in sanctions, including removal of
court issued media credentials, restricted entry to future hearings, denial of entry to future hearings, or any other
sanctions deemed appropriate by the Court.
